UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 04-2140



YOGI MINING COMPANY,

                                                             Petitioner,

           versus


TERRY M. FIFE; DIRECTOR, OFFICE OF WORKERS’
COMPENSATION    PROGRAMS,   UNITED   STATES
DEPARTMENT OF LABOR,

                                                            Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(02-520-BLA)


Argued:   September 19, 2005                 Decided:   December 7, 2005


Before TRAXLER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Ronald Eugene Gilbertson, BELL, BOYD & LLOYD, Washington,
D.C., for Petitioner.     Terry Gene Kilgore, WOLFE, WILLIAMS &
RUTHERFORD, Norton, Virginia, for Respondents. ON BRIEF: Joseph E.
Wolfe, W. Andrew Delph, Jr., WOLFE, WILLIAMS & RUTHERFORD, Norton,
Virginia, for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     This    appeal       arises   from    a   claim   for   benefits   made   by

respondent Terry M. Fife in 1998 under the Black Lung Benefits Act

(the “Act”).        See 30 U.S.C. §§ 901-945.            By this proceeding,

petitioner Yogi Mining Company, Inc., challenges the April 2003

decision of the Benefits Review Board (the “Board”), which affirmed

an award of black lung benefits made to Fife by an administrative

law judge (the “ALJ”).         Yogi Mining maintains on appeal that the

evidence was insufficient to support the ALJ’s finding that Fife

was totally disabled due to pneumoconiosis, commonly known as black

lung disease.      As explained below, we affirm the Board.



                                          I.

                                          A.

     Terry Fife worked underground in the coal mines of southwest

Virginia for seventeen years, most recently as a roof-bolter for

Yogi Mining.       When he was laid off by Yogi Mining in 1993, Fife’s

breathing problems were so severe that he was never able to return

to work.      At the time, Fife lived with his wife and disabled

dependent child in Buchanan County, Virginia.

     On December 17, 1998, Fife filed a claim for black lung

benefits    with    the    Department     of   Labor’s   Office   of    Workers’




                                          2
Compensation Programs (the “OWCP”).1           By his claim, Fife asserted

that he was due benefits under the Act because he was totally

disabled due to pneumoconiosis.         Pneumoconiosis is a chronic dust

disease of the lungs that arises out of work in the coal mines.

Under the regulations implementing the Act, pneumoconiosis may be

diagnosed by X-ray, biopsy, or other medical evidence.                 See 20

C.F.R. § 718.202. Complicated pneumoconiosis, the more severe form

of black lung disease, is characterized by large opacities, or

spots,     on   the   lungs,   and   carries   with   it    the   irrebuttable

presumption of total respiratory disability.               See id. § 718.304.

Simple pneumoconiosis, a less severe form of the disease presenting

smaller spots on the lungs, carries no presumption of disability,

and it requires a miner seeking black lung benefits to make an

additional showing to establish total respiratory disability and

receive benefits.       See id. § 718.204.

         In his claim for benefits, Fife explained that he was “unable

to breathe freely at any time” and asserted that a shortness of

breath rendered him “unable to perform short or long term tasks.”

Fife also maintained that “dust in the mines and in and around

other jobs” made it hard for him to breathe.          In response to Fife’s

application, the OWCP required Fife to be evaluated by two doctors,




     1
      The OWCP, a party in the proceedings before the ALJ and the
Board, has not participated in this appeal.

                                       3
who were asked to determine whether his claim for black lung

benefits was substantiated by the medical evidence.

     Fife was first examined for the OWCP on February 12, 1999 by

Dr. J. Randolph Forehand.            Forehand was a certified “B reader” of

X-ray       evidence,   that   is,    he   had   passed   a   specially-designed

proficiency test administered by the Department of Health and Human

Services for evaluating X-rays for the presence of pneumoconiosis

and other lung diseases.             See 20 C.F.R. § 718.202(a)(1)(ii)(E).

After conducting a chest X-ray, a pulmonary function study, an

electrocardiogram, and a physical examination of Fife, Forehand

concluded that “complicated pneumoconiosis is the sole factor

contributing to [Fife’s] total pulmonary disability.”                    In his

report to the OWCP, completed on February 12, 1999, Forehand

observed that Fife complained of shortness of breath, cough, chest

pain, and orthopnea (the inability to breathe unless sitting or

standing straight). Forehand also noted that Fife had been smoking

a pack of cigarettes per day since the 1970s.                  Forehand did not

test Fife for tuberculosis, but recommended that such a test be

conducted in order to exclude tuberculosis as an “additional

diagnosis.”2


        2
      A diagnosis of tuberculosis does not necessarily exclude the
possibility that a miner also suffers from pneumoconiosis. A miner
may be diagnosed with both black lung disease and tuberculosis, or
tuberculosis may be an alternative explanation for lesions on a
miner’s lungs. See Wolf Creek Collieries v. Robinson, 872 F.2d
1264, 1270 (6th Cir. 1989). Here, Dr. Forehand diagnosed Fife as
suffering from complicated pneumoconiosis (carrying an irrebuttable

                                           4
       The February 12, 1999 X-ray taken by Dr. Forehand was then

reviewed by Dr. Nicholas Sargent, who submitted his report dated

March 1, 1999 to the OWCP.               Sargent was dually qualified — that

is, he was a B-reader as well as a board-certified radiologist (a

“B/BCR”).      See 20 C.F.R. § 718.202(a)(1)(ii)(C).              In his report to

the OWCP, Sargent opined that the Forehand X-ray showed large

opacities on Fife’s lungs indicative of simple pneumoconiosis.

Sargent was unable to conclusively determine, however, whether the

X-ray showed complicated pneumoconiosis, tuberculosis, or some

other type of infectious disease.

       On the basis of these two expert opinions, the OWCP, on May

10,    1999,    made      an   Initial   Finding   of     Entitlement    (the    “OWCP

Finding”),      granting       Fife’s    claim   and    concluding      that   he    was

entitled       to    an    award   of    total   disability      benefits      due   to

complicated         pneumoconiosis.        On    August    5,   1999,   Yogi    Mining

requested a formal hearing to challenge the OWCP Finding, pursuant

to 20 C.F.R. § 725.421(a).3              The matter was then referred to the

ALJ.




presumption of total respiratory disability), independent of any
tuberculosis evaluation.    Forehand explicitly indicated that a
diagnosis of tuberculosis would only be in addition to his primary
diagnosis of complicated pneumoconiosis.
       3
      The pertinent regulation provides that “[i]n any claim for
which a formal hearing is requested or ordered . . . the district
director [of OWCP] shall refer the claim to the Office of
Administrative Law Judges for a hearing.” 20 C.F.R. § 725.421(a).

                                            5
                                     B.

     The hearing requested by Yogi Mining was conducted before the

ALJ on April 12, 2000, in Abingdon, Virginia, where testimony was

presented by Fife and the written medical opinions of eight doctors

were received into the record.           These opinions included those of

Drs. Forehand and Sargent for the OWCP, two doctors’ reports

submitted by Fife (Drs. Michael S. Alexander and J.P. Sutherland),

and four doctors’ reports submitted by Yogi Mining (Drs. Abdul

Dahhan, William W. Scott, Jr., Peter G. Tuteur, and Paul S.

Wheeler).    The ALJ also received into evidence the depositions of

two of Yogi Mining’s doctors, Wheeler and Dahhan.                  At the ALJ

hearing, Yogi Mining was represented by counsel, while Fife was

assisted by a benefits counselor serving as a lay representative.

     The    issue   before   the   ALJ    was   whether    the   evidence   was

sufficient to establish that Fife was totally disabled due to

complicated pneumoconiosis, as had been determined in May 1999 by

the OWCP Finding.     As a general proposition, the medical evidence

presented to the ALJ established that there were significant

abnormalities in Fife’s lungs, but the experts disagreed on whether

those abnormalities were caused by pneumoconiosis or some other

disease, such as tuberculosis or emphysema.               The evidence before

the ALJ is further summarized below.




                                     6
                                     1.

      First, Fife testified that his coal mine employment had been

exclusively underground and involved very dusty conditions.                He

explained to the ALJ that he could not return to work in the mines

even if a job became available because “he could not breathe enough

to keep up” and he “could not handle the dust.”                    Fife also

acknowledged that he had smoked a pack of cigarettes per day since

the 1970s.

      In addition to the OWCP Finding of complicated pneumoconiosis,

Fife presented the ALJ with the opinions of Dr. Alexander (B/BCR),

who had evaluated Fife’s records for the ALJ proceeding, and Dr.

Sutherland, Fife’s treating physician.             Alexander evaluated an

X-ray of Fife’s chest taken on December 21, 1999, the most current

X-ray considered at the hearing.            In his March 4, 2000 report,

submitted to the ALJ, Alexander observed that the X-ray indicated

the   presence   of   large    opacities,   and   he   concluded   that   Fife

suffered from “complicated coal worker’s pneumoconiosis” as a

result.

      Fife also submitted to the ALJ the March 9, 2000 report of Dr.

Sutherland, who had been Fife’s treating physician since 1992.

Sutherland affirmed that Fife was “permanently and totally disabled

as a result of obstructive and restrictive lung disease associated

with pneumoconiosis.”         Importantly, Sutherland explained that he

had evaluated Fife for tuberculosis but had found no sign of the


                                      7
disease.   He further observed that he found “no evidence of any

type of [Ghon] lesions with granulomatous disease except for

interstitial    changes   which        would   be   consistent         with

pneumoconiosis.”4   Finally,   Sutherland      related   that   Fife    had

recurrent shortness of breath and severe wheezing, and that his

X-rays showed “interstitial scar tissue in all 5 lung fields,”

indicating “obstructive and restrictive lung disease.”

                                  2.

     In challenging the OWCP Finding that Fife suffered from

complicated pneumoconiosis, Yogi Mining presented the ALJ with the

opinions of its four doctors (Drs. Dahhan, Scott, Tuteur, and

Wheeler), each of whom ultimately opined that Fife probably did not

suffer from complicated pneumoconiosis.        They presented no clear

consensus, however, on how to explain the abnormalities present in

Fife’s lungs.

     On July 28, 1999, Dr. Dahhan examined Fife for Yogi Mining,

taking an X-ray and a computer tomography (“CT”) scan of Fife’s

chest, as well as performing other pulmonary tests.        Dahhan, a B-

reader, initially found evidence of “large opacities” on Fife’s X-

ray and concluded that simple pneumoconiosis was indicated.            This

X-ray of Fife’s chest was later read by both Dr. Wheeler (B/BCR)


     4
      “Ghon lesions” are pulmonary abnormalities indicative of
tuberculosis. See Dorland’s Illustrated Medical Dictionary, 716,
766 (30th ed. 2003). “Granulomatous disease” is a type of disease
characterized by lesions that may be caused by an infection, such
as tuberculosis. Id. at 795-797, 1962.

                                  8
and Dr. Scott (B/BCR), who disagreed with Dahhan’s conclusion.        In

Wheeler’s opinion, the abnormalities shown on the Dahhan X-ray

“could” be evidence of pneumoconiosis, but it more likely revealed

tuberculosis or emphysema.    In Scott’s opinion, Dahhan’s X-ray of

Fife’s chest was “compatible” with tuberculosis. In their reports,

as filed with the ALJ, Scott and Wheeler opined that they did not

find conclusive evidence of pneumoconiosis on the CT scan Dahhan

had taken on July 28, 1999, nor on the X-rays of Fife’s chest taken

on August 27, 1998, and February 12, 1999.       Both Scott and Wheeler

acknowledged, however, that pneumoconiosis could account for the

abnormalities on Fife’s lungs.     Wheeler’s deposition, conducted ex

parte by Yogi Mining on April 4, 2000, was also submitted by Yogi

Mining to the ALJ.     In his deposition, Wheeler testified that the

lung   abnormalities   reflected   on   Fife’s   X-rays   appeared   more

“compatible” with tuberculosis, although he was “not absolutely

certain it’s tuberculosis.”

       Upon consideration of the views of Drs. Scott and Wheeler, Dr.

Dahhan changed his diagnosis of Fife and provided Yogi Mining with

a new opinion, dated March 27, 2000, concluding that Fife did not

suffer from pneumoconiosis at all.        Yogi Mining also submitted

Dahhan’s ex parte deposition, taken on April 6, 2000.            Dahhan

testified that he changed his diagnosis of Fife’s condition after

considering the reports of Scott and Wheeler, and Dahhan asserted

that his final opinion was that Fife did not have pneumoconiosis.


                                   9
In Dahhan’s revised assessment, the abnormalities that appeared on

Fife’s X-rays were likely due to some previous infection, such as

tuberculosis.

     In addition to these three doctors, Yogi Mining submitted to

the ALJ the report of Dr. Tuteur, a pulmonary specialist, dated

October 5, 1999.   Tuteur had considered the pulmonary function

tests performed on Fife by Forehand and Dahhan, as well as the

reports of Drs. Dahhan, Forehand, Sargent, Scott and Wheeler.

Tuteur opined that Fife did not suffer from any reduced lung

capacity, nor from any abnormal blood gas exchange typical of

pneumoconiosis.    He   also   noted   that   Fife   had   no    history   of

tuberculosis, and he attributed Fife’s lung abnormalities to a

“cigarette-smoke induced condition.”



                                  C.

     On August 30, 2000, after considering the evidence presented

to him, the ALJ concluded that the X-ray readings and medical

opinions established by a preponderance of the evidence that Fife

suffered from complicated pneumoconiosis, and that he was entitled

to the presumption of total disability, pursuant to 20 C.F.R. §

718.304.   Fife v. Yogi Mining Co., No. 99-1207, slip op. at 24

(Aug. 30, 2000) (“ALJ Decision I”).           In ruling that Fife was

entitled to black lung benefits, the ALJ found that:            (1) Fife had

been employed for seventeen years in the coal mines; (2) his claim


                                  10
for benefits had been timely filed; (3) Yogi Mining was the

responsible operator; (4) Fife had two dependents for the purposes

of   augmented          benefits;      and          (5)    Fife’s    benefits         should    have

commenced as of February 1999, when he was first diagnosed with

complicated pneumoconiosis by Dr. Forehand.                            Id. at 3-6.

       Yogi      Mining    then     appealed              ALJ   Decision   I     to    the   Board,

contending that it was not supported by substantial evidence. More

specifically, Yogi Mining maintained that the ALJ had improperly

relied      on    the    opinion       of       Dr.       Sutherland,      had    impermissibly

discredited the views of the Yogi Mining doctors, and had failed to

properly weigh the CT scan evidence.                                Fife, who was without

counsel, did not respond to Yogi Mining’s appeal.

       On October 17, 2001, the Board ruled on Yogi Mining’s appeal,

affirming        ALJ    Decision       I       in    part,      vacating   it    in     part,    and

remanding Fife’s claim to the ALJ to: (1) determine whether Dr.

Sutherland’s opinion was sufficiently reasoned and documented; (2)

explain more comprehensively his reasons for discounting the views

of   Yogi     Mining’s      doctors;            and       (3)   reweigh    all    the    relevant

evidence, including the CT scan evidence, and determine whether

Fife   had       established      by       a    preponderance         of   the    evidence       the

existence of complicated pneumoconiosis.                            Fife v. Yogi Mining Co.,




                                                     11
No. 00-1197, slip op. at 4-6 (B.R.B. Oct. 17, 2001) (“Board

Decision I”).5

        In response to Board Decision I, the ALJ filed his second

decision on March 26, 2002 (“ALJ Decision II”), incorporating ALJ

Decision I by reference, and again awarding black lung benefits to

Fife.       Fife v. Yogi Mining Co., No. 99-1207, slip op. at 4, 18

(Mar.       26,   2002).    In    addressing     the   remand     issues,   the    ALJ

explained that he had not relied on Dr. Sutherland to diagnose

complicated pneumoconiosis.               Id. at 14.        Instead, the ALJ had

relied       on   Sutherland’s     opinion      to   rule   out    a   diagnosis   of

tuberculosis because his opinion was sufficiently well-reasoned and

documented on that issue.           Id.    The ALJ further explained that the

opinions of the Yogi Mining doctors had been discounted because

they were equivocal and failed to adequately explain contrary data.

Id. at 14-18.        Finally, the ALJ again concluded that, on the basis

of   the     evidence,     Fife   had   established     that      he   suffered   from

complicated pneumoconiosis.               Id. at 18.    The ALJ’s earlier award

of black lung benefits to Fife made in ALJ Decision I was thus

sustained.        Id. at 19.

        Yogi Mining then appealed ALJ Decision II to the Board,

contending that the ALJ had not complied with the remand made in

Board Decision I. Specifically, Yogi Mining contended that the ALJ



        5
      Yogi Mining did not, in its appeal of ALJ Decision I, contest
the ALJ’s other findings. See Board Decision I at 3.

                                           12
had failed to reevaluate the evidence, had failed to adequately

discuss the CT scan evidence, and had again rendered a decision not

supported by the evidence.                  Fife, proceeding pro se, did not

respond to Yogi Mining’s second appeal.

        On April 24, 2003, a panel majority of the Board affirmed ALJ

Decision II, with one member dissenting.                  Fife v. Yogi Mining Co.,

No. 02-0520, slip op. at 8-9 (B.R.B. Apr. 24, 2003) (“Board

Decision II”).          Yogi Mining then moved for reconsideration by the

Board       en    banc,    which    was   granted    on    July    14,    2004.      On

reconsideration en banc, the Board reaffirmed the ALJ’s award of

benefits to Fife by a 2-2 split vote.               Fife v. Yogi Mining Co., No.

02-0520, slip op. at 4-5 (B.R.B. July 14, 2004).6                   On September 8,

2004, Yogi Mining filed a timely petition for review by this Court,

and we possess jurisdiction pursuant to 33 U.S.C. § 921(c).



                                            II.

        We review an ALJ decision affirmed by the Board to determine

whether      it    is     in   accordance    with   the    law    and    supported   by

substantial evidence.              Island Creek Coal Co. v. Compton, 211 F.3d

203, 207 (4th Cir. 2000); Piney Mountain Coal Co. v. Mays, 176 F.3d


        6
      Under the relevant regulations, a decision by a Board panel
is not disturbed by a grant of reconsideration en banc unless three
permanent members vote to vacate or modify the original panel
decision. 20 C.F.R. § 802.407(d). Here, two members having voted
to affirm and two others having voted to vacate and remand, Board
Decision II, rendered by the panel on April 24, 2003, was left
undisturbed.

                                            13
753, 756 (4th Cir. 1999).        Substantial evidence “consists of more

than   a   mere   scintilla”    and   is    “such   relevant   evidence   as   a

reasonable mind might accept as adequate to support a conclusion.”

Island Creek Coal, 211 F.3d at 207-208 (internal quotation marks

omitted).     In conducting our review, we are not to “reweigh the

evidence or substitute our views for those of the ALJ,” Lane v.

Union Carbide Corp., 105 F.3d 166, 170 (4th Cir. 1997), but we must

consider “whether all of the relevant evidence has been analyzed

and whether the ALJ has sufficiently explained his rationale in

crediting certain evidence,”          Milburn Colliery Co. v. Hicks, 138

F.3d 524, 528 (4th Cir. 1998).        In our review, we confine ourselves

to the grounds upon which the Board based its decision.              See Grigg

v. Dir., OWCP, 28 F.3d 416, 418 (4th Cir. 1994).                 As always, we

review the Board’s conclusions of law de novo.             Milburn Colliery,

138 F.3d at 528.


                                      III.

       In order to be entitled to black lung benefits, Fife was

obliged to establish four elements: (1) he has pneumoconiosis; (2)

his pneumoconiosis arose out of his coal mine employment; (3) he

has a totally disabling respiratory or pulmonary condition; and (4)

pneumoconiosis is a contributing cause to his total respiratory

disability.       See   20   C.F.R.   §§    718.201-204;   see   also   Milburn

Colliery Co. v. Hicks, 138 F.3d 524, 529 (4th Cir. 1998).                 As we

explained earlier, an irrebuttable presumption of total disability

                                       14
arises from a diagnosis of complicated pneumoconiosis.                See 20

C.F.R. § 718.304.      Under the Act, a miner is deemed to suffer from

complicated pneumoconiosis if he has satisfied one of the following

criteria: (A) an x-ray of his lungs shows at least one opacity

greater than one centimeter in diameter; (B) a biopsy reveals

“massive lesions” in his lungs; or (C) a diagnosis by other means

reveals a result equivalent to either (A) or (B).              See 30 U.S.C.

§ 921(c)(3); E. Assoc. Coal Corp. v. Dir., OWCP, 220 F.3d 250, 256

(4th   Cir.   2000).     If   a   coal    miner    who   is   suffering   from

pneumoconiosis was employed for ten years or more in the coal

mines, there is a rebuttable presumption that his pneumoconiosis

arose out of such employment.        See 20 C.F.R. § 718.203(b).          As we

have repeatedly observed, it is within the ALJ’s discretion to

determine whether a black lung claimant suffers from complicated

pneumoconiosis, so long as his decision is rational and based on

substantial evidence. See Underwood v. Elkay Mining, 105 F.3d 946,

949 (4th Cir. 1997); E. Assoc. Coal, 220 F.3d at 256.             Subject to

the substantial evidence rule, it is the province of the ALJ to

make credibility determinations and to resolve inconsistencies or

conflicts in the evidence.        See Underwood, 105 F.3d at 949.

       In this appeal, Yogi Mining contends that ALJ Decisions I and

II were erroneous for three reasons:              First, the ALJ improperly

relied on the opinion of Dr. Sutherland, Fife’s treating physician;

second, the ALJ failed to provide valid reasons for discrediting


                                     15
the opinions of the Yogi Mining doctors; and, third, the ALJ failed

to consider the relevant CT scan evidence.                    In response, Fife, now

represented by counsel, maintains that the ALJ’s findings are

supported by substantial evidence and that Board Decision II was

correct in affirming the ALJ’s award of black lung benefits to

Fife.   We assess Yogi Mining’s contentions in turn.



                                             A.

     By its first contention, Yogi Mining asserts that the ALJ

should not have relied upon Dr. Sutherland’s opinion because it did

not meet the requirement that it be “reasoned,” and it did not

establish     the    existence     of     complicated          pneumoconiosis.          As

explained     below,     however,       the       ALJ   did    not    rely    solely    on

Sutherland’s report to establish complicated pneumoconiosis, and he

sufficiently        articulated        his    reasons         for    concluding        that

Sutherland’s opinion constituted a well-reasoned and documented

opinion.

     First, contrary to Yogi Mining’s characterization, the ALJ did

not rely exclusively on Dr. Sutherland’s opinion to establish

complicated       pneumoconiosis.                 Indeed,      the    ALJ     explicitly

acknowledged      that   Sutherland’s             opinion     was    “insufficient      to

constitute    a     diagnosis     of    complicated           pneumoconiosis.”          ALJ

Decision II at 14.        Rather, the ALJ explained that he relied on

Sutherland’s        “statements        regarding        Mr.     Fife’s       tuberculosis


                                             16
evaluation” to rule out tuberculosis as an explanation for the

abnormalities on Fife’s lungs reflected in his chest X-rays.       Id.7

     Second, Yogi Mining contends that Sutherland’s opinion could

not be relied upon because it was not sufficiently reasoned and

documented.    In   fact,   however,   ALJ    Decision   II   carefully

articulated that the ALJ viewed Sutherland’s medical judgments to

be well-reasoned and documented because they “follow[ed] logically

from his observations” and were amply supported by data adequate to

support his conclusions.    ALJ Decision II at 14.   The ALJ observed

that Sutherland’s opinion was based on (1) Fife’s medical history;

(2) Fife’s occupational history; (3) Sutherland’s own readings of

Fife’s X-rays, as well as the readings of those X-rays by Dr.

Scott; and (4) Sutherland’s observations, made on the basis of his

own testing and examination of Fife.    ALJ Decision II at 14.     The

ALJ concluded that, because “Dr. Sutherland has been the claimant’s

treating physician for approximately seven years, and because Dr.

Sutherland is the only physician of record who has evaluated the

claimant for tuberculosis, I accord great weight to [his] well

documented and well reasoned opinion.”       Id.




     7
      Although not specifically mentioned by the ALJ, the
administrative record contains Dr. Sutherland’s note indicating
that, on April 5, 1999, he gave Fife a skin test, known as a
“tine,” for tuberculosis.     Sutherland also indicated that a
“negative” result on this test was received on April 8, 1999.
Sutherland’s note was faxed to the ALJ on October 21, 1999.

                                 17
        In its review of ALJ Decision II, the Board concluded that the

ALJ’s reliance on Dr. Sutherland’s observations over a seven-year

period was rational and within his discretion.              Board Decision II

at 6.    In these circumstances, we find no error in that conclusion.



                                       B.

        Yogi Mining next maintains that the ALJ failed to articulate

sufficient reasons for discrediting the medical opinions of the

Yogi Mining doctors.       The Board concluded, however, that the ALJ

had provided valid, rational reasons for according less weight to

the judgments offered by those doctors, and our review of the

record reveals no error in that assessment.             See Board Decision II

at 8.

        The ALJ, in ALJ Decision II, explained that he was according

less weight to Drs. Scott and Wheeler because their opinions were

equivocal on the abnormalities shown on Fife’s X-rays, in that they

could    only   opine   that   such   spots     were    “compatible    with”    or

“probably” tuberculosis.        ALJ Decision II at 14.        Moreover, Scott

and Wheeler both acknowledged that Fife’s X-rays could indicate

pneumoconiosis.     Id. at 15.      As the ALJ explained, “not only were

the   physicians   unable      to   offer   a   clear    explanation   for     the

abnormalities revealed by Mr. Fife’s chest x-rays, Drs. Wheeler and

Scott also were unable to unequivocally conclude that Mr. Fife does

not suffer from pneumoconiosis.”            Id. at 15.     Although Scott and


                                       18
Wheeler were both dually qualified (B/BCR), the ALJ considered

their opinions to be inconclusive, and he chose to rely instead on

the unequivocal diagnoses of complicated pneumoconiosis by two

other experts:         Dr. Alexander, who was also dually qualified

(B/BCR), and Dr. Forehand, a B reader.              Id. at 15.8

      Next, the ALJ explained that he had discounted Dr. Dahhan’s

opinion because it was not well-reasoned.                ALJ Decision II at 15-

17.       Initially, Dahhan read Fife’s July 28, 1999 X-ray to be

positive for pneumoconiosis, but he altered his view after being

provided with the readings by Drs. Scott and Wheeler of Fife’s July

28, 1999 CT scan.          Id. at 16.     In changing his opinion, however,

Dahhan      failed    to    reconcile     his    view      on    the    absence   of

pneumoconiosis       with    the   contrary     findings    of   Drs.    Alexander,

Sargent,      and     Forehand,     who    had    each      found      evidence   of

pneumoconiosis. Id. at 16-17. Dahhan also failed to reconcile his

opinion that Fife “retained the respiratory capacity” to work with

the contrary findings of Drs. Forehand and Sutherland, who opined

that Fife’s extensive lung injury rendered him totally disabled.

Id. at 16.9         Moreover, as the ALJ pointed out, although Dahhan

      8
      That the ALJ evenhandedly applied his analysis is further
revealed by the fact that the ALJ discounted the opinion of Dr.
Sargent — who examined Fife for the OWCP and found simple
pneumoconiosis — because his diagnosis was deemed inconclusive.
ALJ Decision II at 15.
      9
      The ALJ explained that he discounted Dahhan’s second opinion
because it was a consultative opinion, which is supposed to be “a
distillation of an array of medical evidence, some produced by the

                                          19
opined that any abnormalities suffered by Fife were probably caused

by tuberculosis, he apparently failed to properly consider that

Fife’s    sole   evaluation   for   tuberculosis   —   performed   by   Dr.

Sutherland — found no evidence of the disease.            Id. at 16-17.10

The ALJ observed that Dahhan’s “failure to address the tension in

his second opinion between the weight of the contrary evidence and

his ultimate conclusion is so substantial that his opinion is not

adequately reasoned.”     Id. at 16.      In these circumstances, the ALJ

was entitled to discount Dahhan’s opinion.

     Finally, the ALJ discounted the opinion of Dr. Tuteur for Yogi

Mining because the ALJ found that it was vague and not fully

reasoned.   ALJ Decision II at 17-18.       In so doing, the ALJ observed

that Tuteur had failed to explain or support his conclusion that

the medical evidence “suggest[s] the absence of pneumoconiosis” and

the presence of an infection.       Id. at 18.   Moreover, Tuteur did not

independently evaluate Fife’s X-rays or CT scan but was relying on




opinions of other doctors, into a comprehensive opinion that weighs
the totality of the evidence. The failure of Dr. Dahhan’s report
to do just that leads me to accord his opinion little weight.” ALJ
Decision II at 16.
     10
      While Dr. Sutherland’s report was listed by Dr. Dahhan as one
that he had considered, the ALJ explained, in that regard, that
“the mere listing of a report does not demonstrate adequate
consideration alone and, more importantly, a doctor’s failure to
explicitly discuss the lone piece of evidence available to him that
explicitly contradicts his opinion is demonstrative of an opinion
that is poorly reasoned.” ALJ Decision II at 17.

                                     20
the reports of Scott and Wheeler, which the ALJ deemed inconclusive

and, therefore, less probative.          Id. at 17-18.

      In contrast to his rejection of the equivocal opinions of Yogi

Mining’s doctors, the ALJ explained that he accorded “great weight”

to the views of Dr. Forehand, who had examined Fife for the OWCP

and unequivocally opined that “complicated pneumoconiosis is the

sole factor contributing to his total pulmonary disability.”                     ALJ

Decision II at 7, 18.           Forehand’s opinion was “supported by

specific physical examination findings, the miner’s employment and

smoking histories, and a chest X-ray” taken by Forehand on February

12, 1999.    Id. at 18.     While Forehand suggested that Fife be tested

for tuberculosis, he made clear his view that any such resulting

diagnosis    would   have    been   in   addition    to       his   diagnosis     of

pneumoconiosis. See 20 C.F.R. § 718.201(b) (including within legal

definition of pneumoconiosis “any chronic pulmonary disease .                     .

. substantially aggravated by” coal dust).              The ALJ also accorded

weight to Dr. Alexander’s interpretation of Fife’s most recent X-

ray as positive for complicated pneumoconiosis. ALJ Decision II at

18.

      The Board, in reviewing ALJ Decision II, concluded that the

ALJ   was   within   his    discretion    in   ruling    as    he   did   and,   in

particular, in deeming the opinions of Drs. Forehand and Alexander

as the more probative evidence presented.           Board Decision II at 8.

Because it is the province of the ALJ to determine the weight to be


                                     21
accorded   such     evidence,    we     also    conclude     that,      in   these

circumstances, the ALJ and the Board did not err.



                                       C.

     Finally, Yogi Mining contends that the ALJ failed to consider

the relevant CT scan evidence relating to Fife’s claim.                 The Board

concluded, however, that the ALJ had properly considered all the

relevant   evidence,    and     that    he   had    satisfied     his    duty   of

explanation.   The Board’s conclusion on this point is confirmed by

our review.    Board Decision II at 3.             Contrary to Yogi Mining’s

contentions, an ALJ is not required to give determinative weight to

CT scan readings; he is only obliged to weigh such readings against

the other relevant evidence.          See Consol. Coal Co. v. Dir., OWCP,

294 F.3d 885, 893 (7th Cir. 2002) (recognizing the “absence of any

regulatory requirement that a negative CT scan must trump all other

evidence”).    Furthermore, ALJ Decision I, which is explicitly

incorporated   by   reference     in   ALJ     Decision    II,   satisfactorily

explained that the ALJ was according “little evidentiary weight” to

the CT scan readings of Drs. Wheeler and Scott because both had

interpreted the scans as showing evidence of tuberculosis, while

Fife had, in fact, tested negative for the disease.               ALJ Decision

I at 22.   The ALJ also explained that he gave little weight to Dr.

Dahhan’s evaluation of Fife’s CT scan of July 28, 1999, because




                                       22
Dahhan   had   not   adequately   explained   why   he   had   rejected   the

contrary evidence of the other doctors.        ALJ Decision II at 16.

     An ALJ’s duty of explanation is fully satisfied “[i]f a

reviewing court can discern what the ALJ did and why he did it.”

Piney Mountain Coal Co. v. Mays, 176 F.3d 753, 762 n.10 (4th Cir.

1999) (internal quotation marks omitted). The Board concluded that

this test was satisfied, i.e., that the ALJ had properly considered

the CT scan evidence and fulfilled his duty of explanation.           Board

Decision II at 4.     In these circumstances, we find no error in that

assessment.



                                    IV.

     Pursuant to the foregoing, we affirm the decision of the Board

affirming the ALJ’s award of black lung benefits to Fife.

                                                                   AFFIRMED




                                    23